EXHIBIT A

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 1of14 PagelD #: 627
 

1 IN THE GENERAL SESSIONS COURT
2 FOR HAMILTON COUNTY, TENNESSEE
3
4 STATE OF TENNESSEE,
5 Plaintif€,
6
7 vs C. A. No. 307686
8
9 ANTHONY NATHAN SMITH
10 and WILLIAM HOWARD,
11 Defendants.
12
13
14
15 TRANSCRIPT OF PRELIMINARY HEARING
16 Before The Honorable Gary W. Starnes
17
18
19
20
21 APPEARANCES:
22 For Plaintiff: BRIAN BUSH, ESQ.
23 For Defendant Howard: ADAM S. MAJOR, ESQ.
24 For Defendant Smith: JOHNNY MAHLUHM, ESQ.
25
Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844

 

 

 

Case 2:19-cr-00096-JRG-CRW Document’330,. Filed.06/19/20 Page 20f14 PagelD #: 628
 

1 TABLE OF CONTENTS PAGE

2 STYLE PAGE 1
3 TABLE OF CONTENTS 2
4 OFFICER COLE STEVENS:

5 Direct Examination by Mr. Bush 4-21
6 Cross Examination by Mr. Major 21-34
7 Redirect Examination by Mr. Bush 34-36
8 Cross Examination by Mr. Mahluhm 36-44
9 Redirect Examination by Mr. Bush 44-45
10 DEPUTY ANDREW VOSS:

11 Direct Examination by Mr. Bush 46-58
12 Cross Examination by Mr. Major 58-65
13 Cross Examination by Mr. Mahluhm 65-68
14 Examination by Mr. __ 69-70
15 COURT'S RULING 70
16 CERTIFICATE 71

17
18
19
20
21
22
23
24

25

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
2

 

 

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 3o0f14 PagelD #: 629
10

11

12

13

14

is

16

L?

18

19

20

21

22

23

24

25

 

 

not.

Q. Okay. Is your encounter with Howard
captured at all by way of video? In other words, any
video in your vehicle that would have captured -- a
recording of your encounter with Mr. Howard?

A. We did turn on video after the initial
contact.

Ons Okay. But you have no video of him
passing you and you coming back to the Wendy's?

A. No.

Q. Okay. But you did turn it on whenever

you had the initial encounter with Mr. Howard?

A. Not on the initial encounter.

Q. Okay.

A. I didn't have enough time to turn...
Q. Okay. But as you're parked in the

Wendy's parking lot, that's being recorded. Is that
right? Is there an audio recording or a video
recording?

A. Not on the initial contact.

QO. All right. Why don't you just tell me
what was recorded? That makes it easier. What was
recorded to your knowledge?

A. I mean we'd have to look at the video.

I don't know everything that got recorded.

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
28

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 4of14 PagelD #: 630

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. All right. But you know at some point
a camera was turned on and something was captured on
that camera?

A. Yes.

Q. Okay. All right. And you'll preserve
that during the pendency of this case?

A. Yes.

Q. While this case is pending, you'll
preserve that. Is that right?

A. I believe it's on Deputy Voss'
vehicle.

Q. Okay. All right. At what point did
Deputy Voss join you?

A. Immediately.

Q. Okay. All right. Did you radio him
in advance for him to get there, or was it just by
coincidence he arrived on the scene at the same time?

A. No. I called him via phone.

Q. All right. And where did he position

his vehicle?

A. The passenger's side of my vehicle.
QO. Okay. Had Voss already arrived on the
scene by the time you -- before you approached the

driver's side of the vehicle?

A. We approached the vehicle together.

Barringer Court Reporting

P.O. Box 8035, Gray, TN - 423-477-7844
29

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 5of14 PagelD #: 631

 
10

LL

12

i3

14

5

16

17

18

9;

20

21

22

23

24

25

 

 

you Mirandized Mr. Howard. Is that right, Deputy?

A. I did not Mirandize him.

Os Okay. Was that Voss?

A. I believe so.

Q. Okay. Any admissions that you heard

Mr. Howard make with respect to the ownership of any
of the items that were found on him or anything else
inside the vehicle?

A. I did not.

Q. Okay. I believe that's all the

questions I have.

REDIRECT EXAMINATION BY MR. BUSH:

Q. Just a few, quick follow-ups. Mr.
Major was asking you about what would involve
(inaudible) there or not. Is it true that he

accompanied you to the Wendy's parking lot?

A. Yes.

Q So you were working in tandem?
A. Yes.

Q All right. Let's talk about the

equipment just briefly. You are -- your squad car is
equipped with video equipment, recording equipment.

Correct?

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
34

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 6of14 PagelD #: 632

 
10

12.

12

13

14

15

16

Ly

18

19)

20

21.

22

23

24

25

 

 

A. Yes.

Q. And that can be manually activated or
automatically activated. Is that correct?

A. Yes.

Q. Okay. I think a sample of when it's
automatically activated is if you activate your blue
lights. Correct?

A. Yes.

O. And as an example, when it's manually
activated is when you don't have your blue lights on
but you want to record what's happening?

A. You push the button.

0. All right. Your audio -- you don't
have a body cam. Correct?

A. I do not.

Q. But you do have -- you have audio

recording equipment on your person.

A. Yes.

QO. When does that come on automatically?
A. When the video recorder comes on.

Q. So if your blue lights are on or if

you manually turn on your equipment, your audio
automatically comes on?
A. Yes.

Q. Do you have the ability to manually

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
35

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 7of14 PagelD #: 633

 
10

Gh:

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

 

 

turn on your recording equipment?

A. Yes.

Q. And from when you parked your car and
got out with the suspects to when the equipment
started recording, had your vehicle moved at all?

A. Ask me one more time.

QO. All right. So where you parked - all
right? - you got out, and it's your testimony that
nothing was being recorded.

A. Right.

O. When your recording equipment
eventually comes back on, had your vehicle remained
in the same spot the entire time?

A. Yes.

Q. All right. And their vehicle had
remained in the same spot the entire time?

A. Yes.

O. All right. That's all I have.

THE COURT: Anything further? Mr.
Mahluhm, do you have anything?

MR. MAHLUHM: Yes, Your Honor.

CROSS EXAMINATION BY MR. JOHNNY MAHLUHM:

Q. Thank you. Good morning, Deputy

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
36

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 8o0f14 PagelD #: 634

 
10

t1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. ..-.and the sex toy as well. And
inside there you found the meth. Is that right?
A. That's correct.

O« Anything else in the bag in terms of

any ID or anything, any item -- let's start with IDs.
A. Not that I recall, no.
Q. Okay. Were there any initials on the

backpack or anything like that, anything identifying
about the backpack itself?
A. Not that I recall.

Q. Okay. Can you describe just the

condition of the contents of the vehicle? A lot of

things in there, a few things? How would you
describe it?

A. It was packed full of clothes and
junk.

Q. Okay. Aside from the meth that you
found inside the black bag and aside from what was
found of Mr. Howard's, any other meth found inside
the vehicle?

A. Not that I recall.

QO. Okay. Any other marijuana besides
what was found on Mr. Howard?

A. Not that I recall.

Q. Okay. And, again, to make sure that I

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
60

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 9of14 PagelD #: 635

 
10

11

12

13

14

15

16

Li

18

13

20

21

22

23

24

25

 

 

understood you, in terms of the video recording, are
you saying the video would have started recording
after the defendants were placed in handcuffs?

A. Yes.

QO. Okay. And only afterwards? It
wouldn't have captured anything beforehand?

A. Like I said, I haven't reviewed it. I
may have very well hit it...my memory, but I doubt
ee

Q. Okay. At some point did you or Deputy
Stevens draw guns on the occupants of the vehicle?

A. Absolutely.

Q. And why was that?

A. Because he wasn't following commands,
and we thought he had a gun.

Q. Okay. By "he," you mean Mr. Howard?

A. The driver. Mr. Smith was absolutely
cooperative at all times.

Q. Okay. Obviously, no firearms were
found inside the vehicle.

A. No, Sir.

©}. Is that correct? Okay. Any other
statements Mr. Howard made there at the scene other
than the fact that he was from Virginia and had only

been in town for a few minutes?

Barringer Court Reporting

P.O. Box 8035, Gray, TN - 423-477-7844
61

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 10 0f14 PagelD #: 636

 
10

12

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

A. When we started searching the vehicle,
he started stating chat he couldn't give me
permission to search the vehicle because it wasn't
his vehicle.

Gi, Okay. Did he identify the owner of
the vehicle?

A. No.

Q.. Or his connection with the owner of

the vehicle...

A. Not that I remember.

Q. ...or how he came to be in the
vehicle?

A. Not that I remember.

Q: Okay. Anything else stated by Mr.
Howard to the best of your recollection of these
events?

A, When I asked him about the
methamphetamine after he was Mirandized, he tried to
explain to me that he came down from Virginia and
somebody had left the methamphetamine in the car, and
I tried to explain to him that that was about
$30,000.00 worth of amphetamine. People just don't
leave that. That was the only thing I really recall.

Q. Did you volunteer to him that you

suspected it to be meth or did he say that it was

Barringer Court Reporting

P.O. Box 8035, Gray, TN - 423-477-7844
62

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 110f14 PagelD #: 637

 
10

11

12

13

14

15

16

Le?

18

19

20

21

22

23

24

25

 

 

meth?

A. I couldn't recall that.

Q. Okay. Where was Mr. Howard whenever
you discovered the bag in the back and you opened it
up?

A. He was leaning on the front of Deputy
Stevens' vehicle.

Q. Okay. Did he claim ownership of
anything in the bag at all?

A. No. They -- nobody knew anything.

Q. Okay. All right. When you get back
to the station -- was it field tested at all in terms
of the suspected substance?

A. No.

QO. When you get back to the station, it's
weighed, and you're present while it was being
weighed. I assume we're talking about a digital
scale that it was placed upon?

A. That's correct. It was in our
Property Division.

Q. All right. What was actually placed
on the scale itself?

A. The bag and the plastic bag.

Q. Okay. So we're talking about two

plastic -- in other words, it sounds like these are

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
63

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 12 0f 14 PagelD #: 638

 
10

LL

La

13

14

Ls

16

17

18

19

20

21

22

23

24

25

 

 

packaged separately? In other words, you had two...

A. Yeah. I weighed it and how I weighed
it is each bag separately, and then obviously I added
the two.

QO. And each one weighed 2.33 pounds?

A. Correct.

Q. Okay. What did the packaging of the
meth itself look like? In other words, was there
color to it, or was it just a clear bag?

A. Tt was a freezer bag. Just like a
black freezer bag.

Q. Okay. What happened to the vehicle?

A. We towed it, the next wrecker, so it's
-- I don't recall which wrecker yard, but it's
somewhere in the records.

Q. But it's still I assume locally here
in Hamilton County?

A. Absolutely.

Q. Okay. Have you been able to talk to
any owners of the vehicle?

A. No.

Q. Okay. Have you reached out to them
Since this...

A. No.

Q. ...matter began? Okay. Your Honor,

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
64

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 13 0f14 PagelD #: 639

 
10

Ld

12

L2

14

15

16

LY

18

Lg

20

21

22

23

24

25

 

 

that's all the questions I have for Deputy Voss.
MR. BUSH: No redirect, Your Honor.
THE COURT: Any questions of this witness?

MR. MAHLUHM: Yes, Your Honor. Thank you.

CROSS EXAMINATION BY MR. JOHNNY MAHLUHM:

Q. Good morning, Deputy Voss. My name is
John Mahluhm, and I represent Mr. Smith.

A. All right.

Op. You did take a statement from Mr.
Smith, though. Is that correct?

A. It was a vague statement. I basically
-- he didn't really want to talk. So I'm not going

to force him to cooperate. So...

Q. He said he didn't know anything
about...

A. That's correct.

Q. ...the meth found in the car?

A. That's correct.

Q. And there's a video of that or...

A. Most likely.

Q. And the District Attorney asked you Lt
you've made arrests prior to this for a controlled

substance, which was confirmed to be a controlled

Barringer Court Reporting
P.O. Box 8035, Gray, TN - 423-477-7844
65

 

Case 2:19-cr-00096-JRG-CRW Document 330 Filed 06/19/20 Page 140f14 PagelD #: 640

 
